Case 17-12560-BLS Doc 4428 Filed 05/12/20 Page1of3

FILED
Carolann Grieve

12 Lyons Road 2020 MAY 12 AM IO: 49
Armonk, NY 10504 cheek

US BANKRUPTCY
DISTRICT As ne

 

  
 

May 3, 2020

United States Bankruptcy Court
824 N Market Street, 39 Floor
Wilmington, DE 19801

Re: Woodbridge Group of Companies, LLC v. Paul Stenach; Raymond Carioscia
Case No. 17-12560 (BLS)

Dear Sir/Madam:

lam the niece of Raymond Carioscia, | am writing to inform you both Raymond and Paul are deceased
and | have enclosed a copy of each of their Death Certificates for your reference.

Sincerely,
Carolann Grieve

cc: Panchulski Stang Zieh! & Jones, LLP
ENC,
   
 
  
   
 
   
     
      
           
       
       
     
     
  

STATE OF FLORID. N

 

ILE Tie TEM /
BUREAU of VITAL STATISTICS \

   

CERTIFICATION OF DEATH
STATE FILE NUMBER: 2018056199 DATE ISSUED: APRIL 6, 2018

DECEDENT INFORMATION DATE FILED: APRIL 5, 2018
NAME: RAYMOND M_ CARIOSCIA

DATE OF DEATH: MARCH 24, 2018 SEX: MALE AGE:077 YEARS

DATE OF BIRTH? =a omar SSN: “TL 4 057

BIRTHPLACE: BRONX, NEW YORK, UNITED STATES

PLACE WHERE DEATH OCCURRED: INPATIENT

FACILITY NAME OR STREET ADDRESS: WEST BOCA MEDICAL CENTER

LOCATION OF DEATH: BOCA RATON, PALM BEACH COUNTY, 33428

RESIDENCE: 11141 SANDYSHELL WAY, BOCA RATON, FLORIDA 33498, UNITED STATES

COUNTY: PALM BEACH

OCCUPATION, INDUSTRY: HUMAN RESOURCE DIRECTOR, PLUMBING SUPPLIES oe
EDUCATION: HIGH SCHOOL GRADUATE OR GED COMPLETED EVER IN U.S. ARMED FORCES?YES
HISPANIC OR HAITIAN ORIGIN? NO, NOT OF HISPANIC/HAITIAN ORIGIN

RACE: WHITE

   
    
 
 
 
 
 
   
  
  

SURVIVING SPOUSE / PARENT NAME INFORMATION te
(NAME PRIOR TO FIRST MARRIAGE, IF APPLICABLE) |S
MARITAL STATUS: WIDOWED ;
SURVIVING SPOUSE NAME: NONE ; 1
FATHER'S/PARENT'S NAME: MICHAEL CARIOSCIA | '
MOTHER'S/PARENT'S NAME: ANNA DETOLVE | 2
INFORMANT, FUNERAL FACILITY AND PLACE OF DISPOSITION INFORMATION
INFORMANT'S NAME: CAROLANN GRIEVE | 2
RELATIONSHIP TO DECEDENT: NIECE '
INFORMANT'S ADDRESS: 12 LYONS ROAD, ARMONK, NEW YORK 10504, UNITED STATES
FUNERAL DIRECTOR/LICENSE NUMBER: GARRETT JACOBS, F019844
FUNERAL FACILITY: BOCA RATON FUNERAL HOME AND CREMATION SERVICE F091562
49785 HAMPTON DRIVE #1, BOCA RATON, FLORIDA 33434
METHOD OF DISPOSITION: ENTOMBMENT

PLACE OF DISPOSITION: THE GARDENS
BOCA RATON, FLORIDA

VOID IF ALTERED OR ERASED :

 

CERTIFIER INFORMATION
TYPE OF CERTIFIER: CERTIFYING PHYSICIAN MEDICAL EXAMINER CASE NUMBER: NOT APPLICABLE
TIME OF DEATH (24 HOUR): 0005 © DATE CERTIFIED: APRIL 4, 2018
CERTIFIER'S NAME: MICHAEL MOSES ZUKOWSKY
CERTIFIER'S LICENSE NUMBER: ME38927
NAME OF ATTENDING PHYSICIAN (IF OTHER THAN CERTIFIER): NOT ENTERED

lafonn. , STATE REGISTRAR

THE ABOVE SIGNATURE CERTIFIES THAT THIS IS A TRUE AND CORRECT COPY OF THE OFFICIAL RECORD ON FILE IN THIS OFFICE.
. THIS DOCUMENT iS PRINTED OR PHOTOCOPIED ON SECURITY PAPER WITH WATERMARKS OF THE GREAT
WARNING: SEAL OF THE STATE OF FLORIDA. DO NOT ACCEPT WITHOUT VERIFYING THE PRESENCE OF THE WATER-

; MARKS. THE DOCUMENT FACE CONTAINS A MULTICOLORED BACKGROUND, GOLD EMBOSSED SEAL, AND
THERMOCHROMIC FL. THE BACK CONTAINS SPECIAL LINES WITH TEXT. THE DOCUMENT WILL NOT PRODUCE

A COLOR COPY.
ae “=~ r ake

rena yw oO Ff

REQ: 2019165966

DH FORM 1946 (03- 13)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

   
 
   
         
       
         
   
        
   
  

“BUREAU of VITAL a

CERTIFICATION OF DEATH ae Ty
STATE FILE NUMBER: 2016175648 DATE ISSUED: November 29, 2016

DECEDENT INFORMATION STATE FILE DATE: November 28, 2016
NAME: PAUL F STEHNACH

DATE OF DEATH: November 18, 2016 SEX: MALE AGE: 067 YEARS
DATE OF BIRTH: SSR t=F=Fs= SS Nempiidie@8- 3194

BIRTHPLACE: NEW YORK, NEW YORK, UNITED STATES

PLACE WHERE DEATH OCCURRED: DECEDENT'S HOME

FACILITY NAME OR STREET ADDRESS: 11141 SANDYSHELL WAY
LOCATION OF DEATH: BOCA RATON, PALM BEACH COUNTY, 33498

SURVIVING SPOUSE, DECEDENT'S RESIDENCE AND HISTORY INFORMATION I}
MARITAL STATUS: MARRIED oo
SURVIVING SPOUSE NAME: RAYMOND CARIOSCIA

RESIDENCE: 11141 SANDYSHELL WAY, BOCA RATON, FLORIDA 33498, UNITED STATES
COUNTY: PALM BEACH

OCCUPATION, INDUSTRY: REAL ESTATE BROKER, REAL ESTATE

   
 
      
     
 
 
 
 
 
 
 
  
  
  

RACE: _X White __ Black or African American ___Asian Indian ___Chinese ___ Filipino ___Native Hawaiian
___American Indian or Alaskan Native--Tribe: ___ Japanese ____Korean ___ Vietnamese
____ Guamanian or Chamorro ___ Samoan ___Other Pacific Isl:

___Other Asian: ___.Other: ___Unknown
HISPANIC OR HAITIAN ORIGIN? NO, NOT OF HISPANIC/HAITIAN ORIGIN

EDUCATION: BACHELORS DEGREE EVER IN U.S. ARMED FORCES?7NO

PARENTS AND INFORMANT INFORMATION

FATHER/PARENT: JOHN STEHNACH
MOTHER/PARENT: RUBY GROMADSKY
INFORMANT: RAYMOND CARIOSCIA
RELATIONSHIP TO DECEDENT: HUSBAND

INFORMANT'S ADDRESS: 11144 SANDYSHELL WAY, BOCA RATON, FLORIDA 33498, UNITED STATES

PLACE OF DISPOSITION AND FUNERAL FACILITY INFORMATION

PLACE OF DISPOSITION: THE GARDENS MEMORIAL PARK
BOCA RATON, FLORIDA

METHOD OF DISPOSITION: ENTOMBMENT
FUNERAL DIRECTOR/LICENSE NUMBER: GARRETT JACOBS, F019844
FUNERAL FACILITY: BOCA RATON FUNERAL HOME AND CREMATION SERVICE F091562
19785 HAMPTON DRIVE #1, BOCA RATON, FLORIDA 33434
CERTIFIER INFORMATION
TYPE OF CERTIFIER: CERTIFYING PHYSICIAN MEDICAL EXAMINER CASE NUMBER: NOT APPLICABLE
TIME OF DEATH (24 hr): 2022 DATE CERTIFIED: November 23, 2016

CERTIFIER'S NAME: GORDON L GRENN
CERTIFIER'S LICENSE NUMBER: O0S3345
NAME OF ATTENDING PHYSICIAN (If other than Certifier): NOT ENTERED

lnfom

THE, ABOVE SIGNATURE CERTIFIES THAT THIS IS A TRUE AND CORRECT COPY OF THE OFFICIAL RECORD ON FILE IN THIS OFFICE.

oR THIS DOCUMENT IS PRINTED OR PHOTOCOPIED ON SECURITY PAPER WITH WATERMARKS OF THE GREAT
a WARNING: SEAL OF THE STATE OF FLORIDA. DO NOT ACCEPT WITHOUT VERIFYING THE PRESENCE OF THE WATER-
OPY

MARKS. THE DOCUMENT FACE CONTAINS A MULTICOLORED BACKGROUND, GOLD EMBOSSED SEAL, AND
A COLOR C :

THERMOCHROMIC FL. THE BACK CONTAINS SPECIAL LINES WITH TEXT. THE DOCUMENT WILL NOT PRODUCE
R
*34e29127 4 *

VOID IF ALTERED OR ERASED

, State Registrar REQ: 2017600225

DH FORM 1946 (03- 13)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
